Walker, J. This was a bill in chancery, filed for the purpose of restraining defendant in error from obstructing a pass way, to and from a mill, owned by complainant and others. On the hearing, it appeared that the way had been conveyed to complainant, by defendant and McClain. That afterwards, and before this suit was instituted, McClain purchased one-half of the mill. On the hearing, plaintiff in error offered McClain as a witness, but he was excluded by the court, to which ruling of the court exceptions were taken, and this is now assigned for error. The deed of conveyance, from defendant, to plaintiff in error, shows that the right of way became and was an appurtenance to the mill. It could be used or appropriated to no other purpose. It does not purport to convey a fee or any other estate in the soil, but a mere right of way in passing over it to and from the mill. It being an appurtenance to the mill property, until it is severed by a conveyance of the way, it passed by the conveyance of half of the mill to McClain in the same proportion. He, by that purchase, became reinvested of an interest in the right of way, and having such an interest, he was disqualified to give evidence in the case. The court below, therefore decided correctly, in rejecting him as a witness. The decree of the court below is affirmed, Judgment affirmed.